DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 32-42) in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that “the Examiner has failed to provide ‘appropriate explanation’ and has shown no clear indication that the distinct inventions, each which relate to a system and a method for crimping a prosthetic valve, require ‘separate future classification and field of search.’ Accordingly, the Examiner has failed to establish that a serious burden would be required to examine all claims, and the Restriction Requirement is not supported.  This is not found persuasive because the restriction requirement dated 11/2/2021 clearly sets forth the different classifications of the respective groups (i.e. the system in A61F 2/9525 and the method in B23P 11/005), and furthermore explains the difference in subject matter between the groups (see page 2). The requirement consequently establishes that there is burden due to having to search different classifications and fields of search, as should be evident from the above. The requirement is still deemed proper and is therefore made FINAL.
Claims 43-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 32-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 appears to correspond to the embodiment of Figs. 1-6 and paragraphs 60-66 of the original disclosure, noting that this is the only embodiment in the entirety of the disclosure referring to a “split step”, for example. However, claim 32 additionally refers to “a first tube releasably connected to the first funnel”, which does not appear in this embodiment. Claim 32 also recites that the split step is “configured for attachment to the funnel”, whereas the disclosure does not appear to show this anywhere. Instead, the split step is only ever attached to the barrel. Thus, there does not appear to be any support within the original disclosure for the combination of elements recited in claim 32. It is further noted that claims 32-42 were filed as a preliminary amendment on 6/9/2021 following the original claims filed on 4/9/2021 and so further fail to find support as original claims of this application.
Claim 35 recites “the split step straight section has a larger diameter than the second split step diameter”. However, in Fig. 6, the straight section (125) appears to be smaller diameter than the second diameter (124), thus forming a shoulder for the sheath (151) to abut against. The remainder of the disclosure, including the written description, does not appear to support this limitation.
The remaining claims depend from and thus incorporate the subject matter of at least claim 32. Claim 36 depends from claim 35.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, and 121 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/242,642 and 14/272,717, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as noted above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the first funnel" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be presumed to be the “funnel” of claim 32.
Claim 6 recites the second split step diameter is “configured to receive the outer sheath of the delivery device and a distal end of the outer sheath is configured to fit against the shoulder to push the tapered split step region over the prosthetic valve”. While this is clear from Figure 6 of the application, it is unclear how this would be the case in view of claim 35, which recites that the straight section has a larger diameter than the straight section, since in this case the shoulder would step in the radially opposite direction and not create an abutment for the sheath as shown in Fig. 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hillukka et al. (U.S. PGPub 2012/0330408, cited in IDS) in view of Quadri et al. (U.S. PGPub 2010/0298931).
Claim 32: Hillukka discloses a system for crimping a prosthetic valve comprising: a funnel (202 - e.g. Fig. 5) having a first funnel diameter (208), a tapered funnel region (evident in Fig. 5), a second funnel diameter (210) smaller than the first funnel diameter (paragraph 68 and Fig. 5); and an actuator (26) comprising a puller tube configured to attach to the prosthetic valve (via 27) to pull the prosthetic valve through the first funnel and into the barrel (Figs. 16 and 19; paragraphs 83 and 86).
Regarding the barrel, Hillukka provides the embodiment of Fig. 31 wherein the constricting member (as a substitute for the version 300) comprises several segments (1000a-c). See paragraph 105. Any of these segments (e.g. 1000c or 1000b), configured for releasable connection to the funnel, may read on the claimed barrel. Alternatively regarding the barrel, Hillukka provides tubular extension (216), but it is not necessarily configured for releasable connection to the funnel. However, However, Quadri teaches a similar funnel wherein a funnel portion (315) and a tube portion (320) are alternately integral 
Regarding the split step, Hillukka provides the constricting member embodiment of Fig. 32 which may be used in conjunction with other embodiments (paragraphs 108 and 128), which is splittable at its end. Such a feature may have been applied to any of the other segments of embodiment 1000, for example, for the purpose of facilitating removal of the constricting member from the distal sheath 30 of the delivery device (Id.), and thus it would have been obvious to one of ordinary skill to have included this feature as a “split step”. The constricting member further may have a first split step diameter (e.g. large end of segment 1001a in Fig. 31), a tapered split step region (evident), a split step straight section (1022), and a second split step diameter (generally the small right-end portion), the second split step diameter being smaller than the first split step diameter (as noted previously).
As noted above, Hillukka provides the embodiment of Fig. 31 wherein the constricting member (as a substitute for the version 300) comprises several segments (1000a-c). Another of these segments may be interpreted as a first tube releasably connected to the first funnel. Alternatively, a releasable extension 216 as taught by Quadri above may instead by the “first tube” instead of the barrel.
Claim 33: The funnel is configured to compress the prosthetic valve to the second funnel diameter when the prosthetic valve is pulled through the first funnel (see Figs. 12-13 and 16; paragraph 80).
Claim 34: The system further comprises a delivery device (10), the delivery device comprising an outer sheath (30) configured to encapsulate the prosthetic valve. 
Claim 35: The split step straight section (1022 as discussed above) has a larger diameter than the second split step diameter (for example, the inner diameter of portion 1022 is larger than the inner diameter of the small end portion to the left of it in Fig. 31) and the split step further includes a shoulder 
Claim 37: The split step is configured to split into two semi-circular pieces (along tear lines 1102 - Fig. 32 and paragraph 108). 
Claim 38: The puller tube includes one or more hooks (27) configured to attach to the prosthetic valve (Fig. 16). 
Claim 39: The second split step diameter is smaller than the second funnel diameter (i.e., the smaller/second diameter of the constricting member 300/1000 is smaller than the smaller/second diameter of the funnel in all embodiments).
Claim 40: If the barrel is interpreted as the extension 216 then the first (larger) diameter of the split step would fit over it (e.g. similarly to Fig. 9). Alternatively, if the barrel is one of the other segments 1000, the segments fit over each other as shown, noting that “exterior surface” is relative.
Claim 41: The barrel includes a same interior diameter as the second diameter of the funnel if it is interpreted as 216. The constriction members also may share a same interior diameter as the second diameter of the funnel (e.g. Figs. 9), and thus the segment 1000 comprising the alternate barrel may also have a similar dimension.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPubs 2021/0153998 and 2017/0049567 discloses examples of crimping systems having various interconnected funnels and tube-like structures.
U.S. PGPubs 2017/0367821 and 20170325928 show splittable funnel-like crimping devices.
These references only constitute prior art in light of the rejection under 112(a) and lack of priority support in the parent applications.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726